



COURT OF APPEAL FOR ONTARIO

CITATION: Toronto-Dominion Bank v. Horizon Landings Columbia
    Limited Partnership, 2014 ONCA 280

DATE: 20140409

DOCKET: C58026

Weiler, Lauwers and Pardu JJ.A.

BETWEEN

TD Bank, N.A.

Plaintiff (Respondent)

and

Horizon
    Landings Columbia Limited Partnership, Henry

Morton, Horizon Landings,
    Inc. and Campus Suites, LLC.

Defendants (Appellants)

Robert D. Malen, for the appellants

Chad Kopach, for the respondent

Heard: April 9, 2014

On appeal from the judgment of Justice David L. Corbett
    of the Superior Court of Justice, dated November 29, 2013.

APPEAL BOOK ENDORSEMENT


[1]

The wording of the guaranty does not require the respondent to exhaust
    its other remedies against the guarantor before enforcing the guaranty.

[2]

The motions judge did not err in granting summary judgment allowing the
    foreign judgment to be enforced here, although the respondent had not exhausted
    the remedies it had in the foreign jurisdiction.

[3]

The appellant relies on para. 60 of
Beals and Saldanha
[2003] 3
    S.C.R. 416, [2003] S.C.J. No. 77, which states:

A domestic court enforcing a judgment has a heightened duty to
    protect the interests of defendants when the judgment to be enforced is a
    foreign one. The domestic court must be satisfied that minimum standards of
    fairness have been applied to the Ontario defendants by the foreign court.

[4]

We see no unfairness here. The thrust of the jurisprudence moreover is
    to facilitate enforcement of foreign judgments. The position advocated by the
    appellant would be contrary to this policy. Accordingly, the appeal is
    dismissed.

[5]

Costs of $5256.87 inclusive of disbursement and all applicable taxes are
    awarded to the respondent.


